2-6   5HYLVHG86'&0$

Criminal Case Cover Sheet                                                                   U.S. District Court - District of Massachusetts

Place of Offense:                             Category No.         II                      Investigating Agency        FBI

City       Feeding Hills
                                                        Related Case Information:

County         Hampden                                   6XSHUVHGLQJ,QG,QI                            &DVH1R
                                                         6DPH'HIHQGDQW                               1HZ'HIHQGDQW
                                                         0DJLVWUDWH-XGJH&DVH1XPEHU
                                                         6HDUFK:DUUDQW&DVH1XPEHU               20-mj-3206-3212
                                                         55IURP'LVWULFWRI

Defendant Information:

'HIHQGDQW1DPH           Keith Suffriti                                              -XYHQLOH                 G <HV G
                                                                                                                      ✔ 1R

                                                                                                                     ✔
                         ,VWKLVSHUVRQDQDWWRUQH\DQGRUDPHPEHURIDQ\VWDWHIHGHUDOEDUG<HVG1R
$OLDV1DPH
$GGUHVV                   &LW\ 6WDWH Feeding Hills, MA
                      1989
%LUWKGDWH <URQO\ BBBBB661          6012
                                  ODVW BBBBBBBB     M
                                                   6H[BBBBB                          White
                                                                               5DFHBBBBBBBBBBB           1DWLRQDOLW\BBBBBBBBBBBBBBBBBBBB

Defense Counsel if known:                                                                  $GGUHVV

Bar Number

U.S. Attorney Information:

AUSA          Alex J. Grant                                                 %DU1XPEHULIDSSOLFDEOH        629754

Interpreter:               G <HV          ✔ 1R
                                          G                      /LVWODQJXDJHDQGRUGLDOHFW

Victims:                   G<HVG1R
                                 ✔     ,I\HVDUHWKHUHPXOWLSOHFULPHYLFWLPVXQGHU86& G                 G <HV       1R

Matter to be SEALED:                      G <HV         G✔    1R

          G:DUUDQW5HTXHVWHG                            G5HJXODU3URFHVV                        ✔
                                                                                                      G,Q&XVWRG\

Location Status:

Arrest Date                     12/10/2020

G $OUHDG\LQ)HGHUDO&XVWRG\DVRI                                                           LQ                                     
G $OUHDG\LQ6WDWH&XVWRG\DW                                            G6HUYLQJ6HQWHQFH         G$ZDLWLQJ7ULDO
G 2Q3UHWULDO5HOHDVH 2UGHUHGE\                                                         RQ

Charging Document:                        ✔
                                          G&RPSODLQW                G,QIRUPDWLRQ                   G,QGLFWPHQW
                                                                                                                          2
Total # of Counts:                        G3HWW\                   G0LVGHPHDQRU                   ✔
                                                                                                           G)HORQ\

                                                  &RQWLQXHRQ3DJHIRU(QWU\RI86&&LWDWLRQV

G         I hereby certify that the case numbers of any prior proceedings before a Magistrate Judge are
          accurately set forth above.

'DWH                                              6LJQDWXUHRI$86$
-6   5HYLVHG86'&0$ 3DJHRIRU5HYHUVH


District Court Case Number 7REHILOOHGLQE\GHSXW\FOHUN 
Name of Defendant                 Keith Suffriti

                                                                        U.S.C. Citations
                 Index Key/Code                                        Description of Offense Charged       Count Numbers
                                                        Distribution of Child Pornography
6HW     18 USC 2252A(a)(2)                                                                            1

                                                        Possession of Child Pornography
6HW     18 USC 2252A(a)(5)(B)                                                                         2


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW

ADDITIONAL INFORMATION:




86$0$&5,0&ULPLQDO&DVH&RYHU6KHHWSGI
